Title: To Benjamin Franklin from the Maréchal de Merlet, 8 October 1778
From: Merlet, ——, Maréchal de
To: Franklin, Benjamin


Monsieur
A Paris le 8. 8bre. 1778.
Je viens de Recevoir la lettre dont Copie cÿ Jointe, C’est la plus nouvelle de date qui me soit parvenuë de deux neveux que J’aÿ au service des Etats Unis et dont Le Sort m’inquiette, malgré la position honorable dans laquelle cette Dernierre me les peint.

L’Objet de celle cy est de suplier Votre Excellence, de me faire savoir ce qui peut Vous etre Revenu sur Leur existence et de permettre que l’Incluse Soit mise dans Vos paquêts. Ma Reconnoissance Egalera les Sentiments Respectueux avec lesquels J’aÿ L’honneur d’etre Monsieur, Votre tres humble et tres Obeissant Serviteur
MerletMal. des Camps et Arméesdu Roy de france.Rue Beautreillis
M. Francklin Ministre Plenipotentiaire des Etats Unis de l’amerique. A Chaillot.

P.S. Noms des Deux Officiers qui font le Sujet de Cette lettre.
M. de la Neuville Chevalier de L’ordre Royal et militaire de St. Louis. Major au service de France.
M. de Noirmont, Capitaine Au Regiment de Royal Comtois Infanterie au Service de France.
Touts les deux passés en Amerique par Congé du Roy pour trois ans.
Le Premier est celuy qui mande avoir eté Nommé Inspecteur de l’armée du General Gates.
Le 2e. est celuy qui etoit aide de Camp du General Conwaÿ et que la Lettre dit devoir l’être aujourd’huy du General Leé.

 
Endorsed: Merlet Inquiry Paris 8e. 8bre. 1778.
